 Case 17-13085-elf       Doc 48      Filed 10/03/18 Entered 10/03/18 14:55:22          Desc Main
                                     Document      Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re: Jessica Nunez                     CHAPTER 13
        Debtor
______________________________           BANKRUPTCY CASE NUMBER
Jessica Nunez,                           17-13085/ELF
   Movant(s)/Debtor,
v.

Nationstar Mortgage LLC as servicer for
Wells Fargo Bank, National Association, as
trustee for the Certificateholders of the
CWMBS, Inc., Reperforming Loan REMIC
Trust Certificates, Series 2002-2,
   Respondent/Creditor

     RESPONSE OF NATIONSTAR MORTGAGE LLC AS SERVICER FOR WELLS
         FARGO BANK, NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
   CERTIFICATEHOLDERS OF THE CWMBS, INC., REPERFORMING LOAN REMIC
   TRUST CERTIFICATES, SERIES 2002-2 TO DEBTOR'S MOTION TO RECONSIDER
                  ORDER MODIFYING AUTOMATIC STAY

          Nationstar Mortgage LLC as servicer for Wells Fargo Bank, National Association, as
  trustee for the Certificateholders of the CWMBS, Inc., Reperforming Loan REMIC Trust
  Certificates, Series 2002-2 (“Nationstar” or “Respondent”), by and through its counsel, Shapiro
  & DeNardo, LLC, hereby responds to Debtor's Motion to Reconsider Order Modifying
  Automatic Stay, and in support thereof, avers as follows:

     1. Admitted.

     2. Admitted.

     3. Admitted.

     4. Admitted.

     5. Denied. Respondent is without sufficient knowledge or information so as to form a belief

  as to the truth of the allegation contained in Paragraph 5.

     6. Denied. The Motion for Relief is a document which speaks for itself and no response is

  necessary.
Case 17-13085-elf      Doc 48      Filed 10/03/18 Entered 10/03/18 14:55:22            Desc Main
                                   Document      Page 2 of 2




   7. Denied. Respondent is without sufficient knowledge or information so as to form a belief

as to the truth of the allegation contained in Paragraph 7.

   8. Denied. Respondent is without sufficient knowledge or information so as to form a belief

as to the truth of the allegation contained in Paragraph 8.

   9. Denied. Respondent is without sufficient knowledge or information so as to form a belief

as to the truth of the allegation contained in Paragraph 9.

   10. Denied. Respondent is without sufficient knowledge or information so as to form a belief

as to the truth of the allegation contained in Paragraph 10. By way of further response, Debtor is

delinquent $984.48 for failure to tender post-petition payments for August 1, 2018 through and

including October 1, 2018.

       WHEREFORE, Nationstar respectfully requests that confirmation of the Debtor's Motion
to Reconsider Order Modifying Automatic Stay be denied.

                                                      Respectfully submitted,



Dated: October 3, 2018                                BY: /s/ Kevin S. Frankel
                                                      Kevin S. Frankel, Esquire
                                                      Shapiro & DeNardo, LLC
                                                      3600 Horizon Drive, Suite 150
                                                      King of Prussia, PA 19406
                                                      (610)278-6800/ fax (847) 954-4809
S&D File #:16-054175                                  PA BAR ID #318323
                                                      kfrankel@logs.com
                                                      pabk@logs.com
